Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 1 of 16 Page ID #:504




   1

   2

   3

   4

   5

   6

   7
                           UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9

  10

  11
       EDWARD HELDMAN III, AN                       ) Case No. 2:19-CV-08185-MCS-
  12   INDIVIDUAL; COMEDYMX, INC.,                  ) MAR
       A NEVADA CORPORATION;                        )
  13
       COMEDYMX, LLC, A DELAWARE                    ) [PROPOSED] STIPULATED
  14   LIMITED LIABILITY COMPANY;                   ) DISCOVERY PROTECTIVE
                                                    ) ORDER
  15
                                       Plaintiff,   )
  16                                                )
                  v.                                )
  17
                                                    )
  18    LARY ZERNER                                 )
                                                    )
  19
                                    Defendant.      )
  20                                                )
  21

  22   ///

  23   ///
  24
       ///
  25

  26

  27

  28
       4839-8274-4036.1
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 2 of 16 Page ID #:505




  1    1.       A.            PURPOSES AND LIMITATIONS
  2             Discovery in this action is likely to involve production of confidential,
  3    proprietary or private information for which special protection from public disclosure
  4    and from use for any purpose other than prosecuting this litigation may be warranted.
  5    Accordingly, the parties hereby stipulate to and petition the Court to enter the
  6    following Stipulated Protective Order. The parties acknowledge that this Order does
  7    not confer blanket protections on all disclosures or responses to discovery and that
  8    the protection it affords from public disclosure and use extends only to the limited
  9    information or items that are entitled to confidential treatment under the applicable
 10    legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 11    that this Stipulated Protective Order does not entitle them to         file confidential
 12    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 13    followed and the standards that will be applied when a party seeks permission from
 14    the court to file material under seal.
 15             B.            GOOD CAUSE STATEMENT
 16             This action is likely to involve trade secrets, customer and pricing lists and
 17    other valuable research, development, commercial, financial, technical and/or
 18    proprietary information for which special protection from public disclosure and from
 19    use for any purpose other than prosecution of this action is warranted.            Such
 20    confidential and proprietary materials and information consist of, among other things,
 21    confidential business or financial information, information regarding confidential
 22    business practices, or other confidential research, development, or commercial
 23    information (including information implicating privacy rights of third parties),
 24    information otherwise generally unavailable to the public, or which may be privileged
 25    or otherwise protected from disclosure under state or federal statutes, court rules, case
 26    decisions, or common law. Accordingly, to expedite the flow of information, to
 27    facilitate the prompt resolution of disputes over confidentiality of discovery materials,
 28    to adequately protect information the parties are entitled to keep confidential, to
       4839-8274-4036.1   2
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 3 of 16 Page ID #:506




  1    ensure that the parties are permitted reasonable necessary uses of such material in
  2    preparation for and in the conduct of trial, to address their handling at the end of the
  3    litigation, and serve the ends of justice, a protective order for such information is
  4    justified in this matter. It is the intent of the parties that information will not be
  5    designated as confidential for tactical reasons and that nothing be so designated
  6    without a good faith belief that it has been maintained in a confidential, non-public
  7    manner, and there is good cause why it should not be part of the public record of this
  8    case.
  9
                C.            ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 10                           SEAL
 11             The parties further acknowledge, as set forth in Section 12.3, below, that this
 12    Stipulated Protective Order does not entitle them to file confidential information
 13    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
 14    the standards that will be applied when a party seeks permission from the court to file
 15    material under seal.
 16             There is a strong presumption that the public has a right of access to judicial
 17    proceedings and records in civil cases. In connection with non-dispositive motions,
 18    good cause must be shown to support a filing under seal. See Kamakana v. City and
 19    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 20    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 21    187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 22    cause showing), and a specific showing of good cause or compelling reasons with
 23    proper evidentiary support and legal justification, must be made with respect to
 24    Protected Material that a party seeks to file under seal. The parties’ mere designation
 25    of Disclosure or Discovery Material as “CONFIDENTIAL” does not—without the
 26    submission of competent evidence by declaration, establishing that the material
 27    sought to be filed under seal qualifies as confidential, privileged, or otherwise
 28    protectable—constitute good cause.
       4839-8274-4036.1   3
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 4 of 16 Page ID #:507




  1             Further, if a party requests sealing related to a dispositive motion or trial, then
  2    compelling reasons, not only good cause, for the sealing must be shown, and the relief
  3    sought shall be narrowly tailored to serve the specific interest to be protected. See
  4    Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
  5    item or type of information, document, or thing sought to be filed or introduced under
  6    seal in connection with a dispositive motion or trial, the party seeking protection must
  7    articulate compelling reasons, supported by specific facts and legal justification, for
  8    the requested sealing order. Again, competent evidence supporting the application to
  9    file documents under seal must be provided by declaration.
 10             Any document that is not confidential, privileged, or otherwise protectable in
 11    its entirety will not be filed under seal if the confidential portions can be redacted. If
 12    documents can be redacted, then a redacted version for public viewing, omitting only
 13    the confidential, privileged, or otherwise protectable portions of the document, shall
 14    be filed. Any application that seeks to file documents under seal in their entirety
 15    should include an explanation of why redaction is not feasible.
 16    2.       DEFINITIONS
 17             2.1           Action: This pending federal lawsuit, Edward Heldman III, et al., v.
 18    Lary Zerner, No. 2:19-CV-08185-MCS-PJW.
 19             2.2           Challenging Party:      A Party or Non-Party that challenges the
 20    designation of information or items under this Order.
 21             2.3           “CONFIDENTIAL” Information or Items: Information (regardless
 22    of how it is generated, stored or maintained) or tangible things that qualify for
 23    protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 24    Good Cause Statement.
 25

 26             2.5           Counsel: Outside Counsel of Record (as well as their support staff).
 27             2.6           Designating Party: A Party or Non-Party that designates information
 28    or items that it produces in disclosures or in responses to discovery as
       4839-8274-4036.1   4
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 5 of 16 Page ID #:508




  1    “CONFIDENTIAL.”
  2             2.7           Disclosure or Discovery Material: all items or information, regardless
  3    of the medium or manner in which it is generated, stored, or maintained (including,
  4    among other things, testimony, transcripts, and tangible things), that are produced or
  5    generated in disclosures or responses to discovery in this matter.
  6             2.8           Expert: A person with specialized knowledge or experience in a matter
  7    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  8    an expert witness or as a consultant in this Action.
  9             2.9           House Counsel: Attorneys who are employees of a party to this Action.
 10    House Counsel does not include Outside Counsel of Record or any other outside
 11    counsel.
 12             2.10 Non-Party: Any natural person, partnership, corporation, association or
 13    other legal entity not named as a Party to this action.
 14             2.11 Outside Counsel of Record: Attorneys who are not employees of a
 15    party to this Action but are retained to represent or advise a party to this Action and
 16    have appeared in this Action on behalf of that party or are affiliated with a law firm
 17    that has appeared on behalf of that party, and includes support staff.
 18             2.12 Party: Any party to this Action, including all of its officers, directors,
 19    employees, consultants, retained experts, and Outside Counsel of Record (and their
 20    support staffs).
 21             2.13 Producing Party: A Party or Non-Party that produces Disclosure or
 22    Discovery Material in this Action.
 23             2.14 Professional Vendors: Persons or entities that provide litigation support
 24    services (e.g., photocopying, videotaping, translating, preparing exhibits or
 25    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 26    and their employees and subcontractors.
 27             2.15 Protected Material: Any Disclosure or Discovery Material that is
 28    designated as “CONFIDENTIAL.”
       4839-8274-4036.1   5
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 6 of 16 Page ID #:509




  1             2.16 Receiving Party:      A Party that receives Disclosure or Discovery
  2    Material from a Producing Party.
  3    3.       SCOPE
  4             The protections conferred by this Stipulation and Order cover not only
  5    Protected Material (as defined above), but also (1) any information copied or extracted
  6    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  7    Protected Material; and (3) any testimony, conversations, or presentations by Parties,
  8    Non-Parties, or their Counsel that might reveal Protected Material.
  9             Any use of Protected Material at trial shall be governed by the orders of the
 10    trial judge. This Order does not govern the use of Protected Material at trial.
 11    4.       DURATION
 12             FINAL DISPOSITION of the action is defined as the conclusion of any
 13    appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 14    has run. Except as set forth below, the terms of this protective order apply through
 15    FINAL DISPOSITION of the action. The parties may stipulate that they will be
 16    contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 17    but will have to file a separate action for enforcement of the agreement once all
 18    proceedings in this case are complete.
 19             Once a case proceeds to trial, information that was designated as
 20    “CONFIDENTIAL”           or maintained pursuant to this protective order used or
 21    introduced as an exhibit at trial becomes public and will be presumptively available
 22    to all members of the public, including the press, unless compelling reasons supported
 23    by specific factual findings to proceed otherwise are made to the trial judge in advance
 24    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 25    showing for sealing documents produced in discovery from “compelling reasons”
 26    standard when merits-related documents are part of court record). Accordingly, for
 27    such materials, the terms of this protective order do not extend beyond the
 28    commencement of the trial.
       4839-8274-4036.1   6
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 7 of 16 Page ID #:510




  1    5.       DESIGNATING PROTECTED MATERIAL
  2             5.1           Exercise of Restraint and Care in Designating Material for
  3    Protection.             Each Party or Non-Party that designates information or items for
  4    protection under this Order must take care to limit any such designation to specific
  5    material that qualifies under the appropriate standards. The Designating Party must
  6    designate for protection only those parts of material, documents, items or oral or
  7    written communications that qualify so that other portions of the material, documents,
  8    items or communications for which protection is not warranted are not swept
  9    unjustifiably within the ambit of this Order.
 10             Mass, indiscriminate or routinized designations are prohibited. Designations
 11    that are shown to be clearly unjustified or that have been made for an improper
 12    purpose (e.g., to unnecessarily encumber the case development process or to impose
 13    unnecessary expenses and burdens on other parties) may expose the Designating Party
 14    to sanctions.
 15             If it comes to a Designating Party’s attention that information or items that it
 16    designated for protection do not qualify for protection, that Designating Party must
 17    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 18             5.2           Manner and Timing of Designations. Except as otherwise provided in
 19    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 20    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 21    under this Order must be clearly so designated before the material is disclosed or
 22    produced.
 23             Designation in conformity with this Order requires:
 24                   (a)       for information in documentary form (e.g., paper or electronic
 25    documents, but excluding transcripts of depositions or other pretrial or trial
 26    proceedings), that the Producing Party affix at a minimum, the legend
 27    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”)to each page that
 28    contains protected material. If only a portion of the material on a page qualifies for
       4839-8274-4036.1   7
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 8 of 16 Page ID #:511




  1    protection, the Producing Party also must clearly identify the protected portion(s)
  2    (e.g., by making appropriate markings in the margins).
  3             A Party or Non-Party that makes original documents available for inspection
  4    may, but need not, designate them for protection until after the Inspecting Party has
  5    indicated which documents it would like copied and produced. During the inspection
  6    and before the designation, all of the material made available for inspection shall be
  7    deemed “CONFIDENTIAL.”                      After the Inspecting Party has identified the
  8    documents it wants copied and produced, the Producing Party must determine which
  9    documents, or portions thereof, qualify for protection under this Order. Then, before
 10    producing the specified documents, the Producing Party must affix the
 11    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 12    portion of the material on a page qualifies for protection, the Producing Party also
 13    must clearly identify the protected portion(s) (e.g., by making appropriate markings
 14    in the margins).
 15                   (b) for testimony given in depositions that the Designating Party identifies
 16    the Disclosure or Discovery Material on the record, before the close of the deposition
 17    all protected testimony.
 18                   (c) for information produced in some form other than documentary and for
 19    any other tangible items, that the Producing Party affix in a prominent place on the
 20    exterior of the container or containers in which the information is stored, or for
 21    electronic files in the file name or accompanying correspondence, the legend
 22    “CONFIDENTIAL.” If only a portion or portions of the information warrants
 23    protection, the Producing Party, to the extent practicable, shall identify the protected
 24    portion(s).
 25             5.3           Inadvertent Failures to Designate. If timely corrected, an inadvertent
 26    failure to designate qualified information or items does not, standing alone, waive the
 27    Designating Party’s right to secure protection under this Order for such material.
 28    Upon timely correction of a designation, the Receiving Party must make reasonable
       4839-8274-4036.1   8
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 9 of 16 Page ID #:512




  1    efforts to assure that the material is treated in accordance with the provisions of this
  2    Order.
  3    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  4             6.1           Timing of Challenges.     Any Party or Non-Party may challenge a
  5    designation of confidentiality at any time that is consistent with the Court’s
  6    Scheduling Order.
  7             6.2           Meet and Confer. The Challenging Party shall initiate the dispute
  8    resolution process under Local Rule 37.1 et seq.
  9             6.3           Burden of Persuasion. The burden of persuasion in any such challenge
 10    proceeding shall be on the Designating Party. Frivolous challenges, and those made
 11    for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
 12    on other parties) may expose the Challenging Party to sanctions.                  Unless the
 13    Designating Party has waived or withdrawn the confidentiality designation, all parties
 14    shall continue to afford the material in question the level of protection to which it is
 15    entitled under the Producing Party’s designation until the Court rules on the challenge.
 16              7.           ACCESS TO AND USE OF PROTECTED MATERIAL
 17             7.1           Basic Principles. A Receiving Party may use Protected Material that is
 18    disclosed or produced by another Party or by a Non-Party in connection with this
 19    Action only for prosecuting, defending or attempting to settle this Action. Such
 20    Protected Material may be disclosed only to the categories of persons and under the
 21    conditions described in this Order. When the Action has been terminated, a Receiving
 22    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 23             Protected Material must be stored and maintained by a Receiving Party at a
 24    location and in a secure manner that ensures that access is limited to the persons
 25    authorized under this Order.
 26             7.2           Disclosure of “CONFIDENTIAL” Information or Items. Unless
 27    otherwise ordered by the court or permitted in writing by the Designating Party, a
 28    Receiving              Party   may    disclose   any   information    or   item   designated
       4839-8274-4036.1   9
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 10 of 16 Page ID #:513




   1   “CONFIDENTIAL” only to:
   2                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   3   as employees of said Outside Counsel of Record to whom it is reasonably necessary
   4   to disclose the information for this Action;
   5                 (b) the officers, directors, and employees (including House Counsel) of the
   6   Receiving Party to whom disclosure is reasonably necessary for this Action;
   7                 (c) experts (as defined in this Order) of the Receiving Party to whom
   8   disclosure is reasonably necessary for this Action and who have signed the
   9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  10                 (d) the court and its personnel;
  11                 (e) court reporters and their staff;
  12                 (f) professional jury or trial consultants, mock jurors, and Professional
  13   Vendors to whom disclosure is reasonably necessary for this Action and who have
  14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  15                 (g) the author or recipient of a document containing the information or a
  16   custodian or other person who otherwise possesses or knows the information;
  17                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
  18   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  19   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  20   not be permitted to keep any confidential information unless they sign the
  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  22   agreed by the Designating Party or ordered by the court. Pages of transcribed
  23   deposition testimony or exhibits to depositions that reveal Protected Material may be
  24   separately bound by the court reporter and may not be disclosed to anyone except as
  25   permitted under this Stipulated Protective Order; and
  26                 (i) any mediator or settlement officer, and their supporting personnel,
  27   mutually agreed upon by any of the parties engaged in settlement discussions.
  28
       4839-8274-4036.1   10
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 11 of 16 Page ID #:514




   1
       8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
   2            PRODUCED IN OTHER LITIGATION
   3            If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL” that Party must:
   6                 (a) promptly notify in writing the Designating Party. Such notification shall
   7   include a copy of the subpoena or court order;
   8                 (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the subpoena
  10   or order is subject to this Protective Order. Such notification shall include a copy of
  11   this Stipulated Protective Order; and
  12                 (c) cooperate with respect to all reasonable procedures sought to be pursued
  13   by the Designating Party whose Protected Material may be affected.
  14            If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order shall not produce any information designated in this action
  16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  17   or order issued, unless the Party has obtained the Designating Party’s permission. The
  18   Designating Party shall bear the burden and expense of seeking protection in that court
  19   of its confidential material and nothing in these provisions should be construed as
  20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  21   directive from another court.
  22
       9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23            PRODUCED IN THIS LITIGATION
  24                 (a) The terms of this Order are applicable to information produced by a
  25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  26   produced by Non-Parties in connection with this litigation is protected by the
  27   remedies and relief provided by this Order. Nothing in these provisions should be
  28   construed as prohibiting a Non-Party from seeking additional protections.
       4839-8274-4036.1   11
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 12 of 16 Page ID #:515




   1                 (b) In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5                       (1) promptly notify in writing the Requesting Party and the Non-Party
   6   that some or all of the information requested is subject to a confidentiality agreement
   7   with a Non-Party;
   8                       (2) promptly provide the Non-Party with a copy of the Stipulated
   9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  10   specific description of the information requested; and
  11                       (3) make the information requested available for inspection by the Non-
  12   Party, if requested.
  13                 (c) If the Non-Party fails to seek a protective order from this court within
  14   14 days of receiving the notice and accompanying information, the Receiving Party
  15   may produce the Non-Party’s confidential information responsive to the discovery
  16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  17   not produce any information in its possession or control that is subject to the
  18   confidentiality agreement with the Non-Party before a determination by the court.
  19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  20   of seeking protection in this court of its Protected Material.
  21   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  23   Protected Material to any person or in any circumstance not authorized under this
  24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  27   persons to whom unauthorized disclosures were made of all the terms of this Order,
  28   and (d) request such person or persons to execute the “Acknowledgment and
       4839-8274-4036.1   12
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 13 of 16 Page ID #:516




   1   Agreement to Be Bound” that is attached hereto as Exhibit A.
   2
       11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   3            PROTECTED MATERIAL
   4            When a Producing Party gives notice to Receiving Parties that certain
   5   inadvertently produced material is subject to a claim of privilege or other protection,
   6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   8   may be established in an e-discovery order that provides for production without prior
   9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  10   parties reach an agreement on the effect of disclosure of a communication or
  11   information covered by the attorney-client privilege or work product protection, the
  12   parties may incorporate their agreement in the stipulated protective order submitted
  13   to the court.
  14   12.      MISCELLANEOUS
  15            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17            12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order, no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in this
  20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21   ground to use in evidence of any of the material covered by this Protective Order.
  22            12.3 Filing Protected Material. A Party that seeks to file under seal any
  23   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
  24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  25   Protected Material at issue. If a Party’s request to file Protected Material under seal
  26   is denied by the court, then the Receiving Party may file the information in the public
  27   record unless otherwise instructed by the court.
  28
       4839-8274-4036.1   13
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 14 of 16 Page ID #:517




   1   13.      FINAL DISPOSITION
   2            After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in this
   5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20
       ///
       ///
  21   ///
  22

  23

  24

  25

  26

  27

  28
       4839-8274-4036.1   14
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 15 of 16 Page ID #:518




   1   14.      VIOLATION
   2            Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   5

   6   DATED: April 19, 2021
   7

   8                                           ________/s/_________________
                                               United States Magistrate Judge
   9
                                               Margo A. Rocconi
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       4839-8274-4036.1   15
Case 2:19-cv-08185-MCS-MAR Document 44 Filed 04/19/21 Page 16 of 16 Page ID #:519




   1                                          EXHIBIT A
   2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3            I, _____________________________ [print or type full name], of
   4   _________________ [print or type full address], declare under penalty of perjury that
   5   I have read in its entirety and understand the Stipulated Protective Order that was
   6   issued by the United States District Court for the Central District of California on
   7   __________, 2020, in the case of Edward Heldman III, et al., v. Lary Zerner, No.
   8   2:19-CV-08185-MCS-PJW. I agree to comply with and to be bound by all the terms
   9   of this Stipulated Protective Order and I understand and acknowledge that failure to
  10   so comply could expose me to sanctions and punishment in the nature of contempt. I
  11   solemnly promise that I will not disclose in any manner any information or item that
  12   is subject to this Stipulated Protective Order to any person or entity except in strict
  13   compliance with the provisions of this Order.
  14            I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for enforcing the terms of this Stipulated
  16   Protective Order, even if such enforcement proceedings occur after termination of this
  17   action.
  18            I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
       4839-8274-4036.1   16
